     Case 5:19-cv-01893-JGB-KK Document 1 Filed 10/03/19 Page 1 of 9 Page ID #:1



1    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     Todd M. Friedman, Esq. (SBN: 216752)
2
     Adrian R. Bacon, Esq. (SBN: 280332)
3    tfriedman@toddflaw.com
     abacon@toddflaw.com
4    21550 Oxnard St., Suite 780
5
     Woodland Hills, CA 91367
     Phone: (323) 306-4234
6    Facsimile: (866) 633-0228
7    Attorneys for Plaintiff
8
                                UNITED STATES DISTRICT COURT
9
                               CENTRAL DISTRICT OF CALIFORNIA
10
     ADRIANA GUTIERREZ,                        Case No.:
11

12
                     Plaintiff,                COMPLAINT FOR DAMAGES
                                v.             JURY TRIAL DEMANDED
13

14   TOYOTA FINANCIAL SERVICES
     INTERNATIONAL
15
     CORPORATION, and DOES 1 to
16   10, inclusive
17
                     Defendant.
18

19
            1.      ADRIANA GUTIERREZ (“Plaintiff”) brings this Complaint for
20
     damages, injunctive relief, and any other available legal or equitable remedies,
21
     resulting from the illegal actions of TOYOTA FINANCIAL SERVICES
22
     INTERNATIONAL CORPORATION (“Defendant”), in negligently and/or
23
     willfully contacting Plaintiff on Plaintiff’s cellular telephone, in violation of the
24
     Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”), thereby
25
     invading Plaintiff’s privacy. Plaintiff alleges as follows upon personal knowledge
26
     as to herself and her own acts and experiences, and, as to all other matters, upon
27
     information and belief, including investigation conducted by his attorneys.
28




                                         COMPLAINT - 1
     Case 5:19-cv-01893-JGB-KK Document 1 Filed 10/03/19 Page 2 of 9 Page ID #:2



1
            2.      Additionally, this is an action for damages brought by Plaintiff for
2
     Defendant’s violations of the Rosenthal Fair Debt Collection Practices Act, Cal.
3
     Civ. Code §1788, et seq. (hereinafter “RFDCPA”), which prohibits debt
4
     collectors from engaging in abusive, deceptive, and unfair practices.
5
            3.      The TCPA was designed to prevent calls and/or text messages like
6
     the ones described herein, and to protect the privacy of citizens like Plaintiff.
7
     “Voluminous consumer complaints about abuses of telephone technology – for
8
     example, computerized calls dispatched to private homes – prompted Congress to
9
     pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
10
            4.      In enacting the TCPA, Congress intended to give consumers a choice
11
     as to how corporate similar entities may contact them, and made specific findings
12
     that “[t]echnologies that might allow consumers to avoid receiving such calls are
13
     not universally available, are costly, are unlikely to be enforced, or place an
14
     inordinate burden on the consumer.          TCPA, Pub.L. No. 102–243, § 11. In
15
     support of this, Congress found that:
16

17                  [b]anning such automated or prerecorded telephone
                    calls to the home, except when the receiving party
18
                    consents to receiving the call or when such calls are
19                  necessary in an emergency situation affecting the health
20
                    and safety of the consumer, is the only effective means
                    of protecting telephone consumers from this nuisance
21                  and privacy invasion.
22
     Id. at § 12.
23
            5.      Congress also specifically found that “the evidence presented to the
24
     Congress indicates that automated or prerecorded calls are a nuisance and an
25
     invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
26
     Mims, 132 S. Ct. at 744.
27
     ///
28
     ///


                                          COMPLAINT - 2
     Case 5:19-cv-01893-JGB-KK Document 1 Filed 10/03/19 Page 3 of 9 Page ID #:3



1
                              JURISDICTION AND VENUE
2
            6.     This Court has federal question jurisdiction over Plaintiff’s TCPA
3
     and FDCPA claims because this cause of action arises out of violations of federal
4
     law. 47 U.S.C. §227(b); Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).
5
            7.     This Court has supplemental jurisdiction over Plaintiff’s RFDCPA
6
     claims pursuant to 28 U.S.C. 1367.
7
            8.     Venue is proper in the United States District Court for the Central
8
     District of California pursuant to 18 U.S.C. § 1391(b) and 1441(a) because
9
     Defendant is subject to personal jurisdiction in the County of Riverside, State of
10

11
     California and Plaintiff resides within the County of Riverside, State of

12
     California.

13                                        PARTIES
14          9.     Plaintiff is, and at all times mentioned herein was, a citizen and
15   resident of the State of California. Plaintiff is, and at all times mentioned herein
16   was, a “person” as defined by 47 U.S.C. § 153 (10).
17          10.    Plaintiff is informed and believes, and thereon alleges, that
18   Defendant is, and at all times mentioned herein was, a financial services
19   institution whose State of Incorporation is California. Defendant, is and at all
20
     times mentioned herein was a “person,” as defined by 47 U.S.C. § 153 (10).
21
     Plaintiff alleges that at all times relevant herein Defendant conducted business in
22
     the State of California and in the County of Riverside, and within this judicial
23
     district.
24
            11.    Plaintiff is a natural person residing in Riverside County in the state
25
     of California, and is a “debtor” as defined by Cal Civ Code §1788.2(h).
26
            12.    At all relevant times herein, Defendant was a company engaged, by
27
     use of the mails and telephone, in the business of collecting a debt from Plaintiff
28
     which qualifies as a “consumer debt,” as defined by Cal Civ Code §1788.2(f).


                                          COMPLAINT - 3
     Case 5:19-cv-01893-JGB-KK Document 1 Filed 10/03/19 Page 4 of 9 Page ID #:4



1
     Defendant, by attempting to collect debts owed, regularly attempts to collect
2
     debts alleged to be due to itself and/or another, and therefore is a “debt collector”
3
     as defined by the RFDCPA, Cal Civ Code §1788.2(c). See In re Bank of Am.
4
     Home Affordable Modification Program (HAMP) Contract Litig., No. 10-MD-
5
     02193-RWZ, 2011 WL 2637222, at *6 (D.Mass. July 6, 2011); cf. Reyes v. Wells
6
     Fargo Bank, N.A., No. C-10-01667JCS, 2011 WL 30759, at *20 (N.D.Cal. Jan. 3,
7
     2011).
8
           13.    Plaintiff does not know the true names and capacities, whether
9
     corporate, partnership, associate, individual or otherwise, of Defendants sued
10

11
     herein as Does 1 to 10, inclusive, and therefore names said Defendants under

12
     provisions of Section 474 of the California Code of Civil Procedure.

13         14.    Plaintiff is informed and believes, and on that basis alleges that
14   Defendants Does 1 to 10 are in some manner responsible for acts, occurrences
15   and transactions set forth herein and are legally liable to Plaintiff.
16         15.    At all times mentioned, each of the defendants, whether actually
17   named or fictitiously named, was the agent of the other defendants, whether
18   actually named or fictitiously named, and each other and was at all times acting
19   within the purpose and scope of such agency. Plaintiff is informed and believes,
20   and on that basis alleges, that at all times mentioned herein each defendant,
21
     whether actually or fictitiously named was the principal, agent or employee of
22
     each other defendant, and in acting as such principal, or within the course and
23
     scope of such employment or agency, took some part in the acts and omissions
24
     hereinafter set forth by reason of which each defendant is liable to plaintiff for the
25
     relief prayed for herein. At all times relevant herein, defendants ratified the
26
     unlawful conduct of the other defendants, who were acting within the scope of
27
     their agency or employment, by accepting the benefits of the transaction(s) with
28




                                          COMPLAINT - 4
     Case 5:19-cv-01893-JGB-KK Document 1 Filed 10/03/19 Page 5 of 9 Page ID #:5



1
     knowledge of the wrongdoing, or otherwise by failure to repudiate the
2
     misconduct.
3
                                FACTUAL ALLEGATIONS
4
           16.     At various and multiple times prior to the filing on the instant
5
     complaint, including within the one year preceding the filing of this Complaint,
6
     Defendant contacted Plaintiff in an attempt to collect an alleged outstanding debt.
7
           17.     On or about July of 2017, Plaintiff informed Defendant that she
8
     would be filing for bankruptcy, gave Defendant her attorney’s contact
9
     information, and requested that all further communication go through counsel.
10

11
           18.     On or about October of 2017, Defendant began calling Plaintiff

12
     regarding an alleged debt owed.

13         19.     Defendant continued to call Plaintiff on her cell phone and landline
14   regarding the alleged debt owed, despite being told on the initial call that Plaintiff
15   had retained counsel and revoked any prior express consent she may have given.
16         20.     During each call, Defendant, or its agents, threatened Plaintiff with
17   repossession if she did not pay the alleged debt owed.
18         21.     Defendant has failed to send Plaintiff the required notices pursuant to
19   15 U.S.C. § 1692g.
20         22.     The calls Defendant placed to Plaintiff’s cellular and landline
21
     telephone were placed via an “automatic telephone dialing system,” (“ATDS”) as
22
     defined by 47 U.S.C. § 227 (a)(1) as prohibited by 47 U.S.C. § 227 (b)(1)(A).
23
           23.     This ATDS has the capacity to store or produce telephone numbers
24
     to be dialed, using a random or sequential number generator.
25
           24.     The telephone number that Defendant, or its agents, called was
26
     assigned to a cellular telephone service for which Plaintiff incurs a charge for
27
     incoming calls pursuant to 47 U.S.C. § 227 (b)(1).
28




                                          COMPLAINT - 5
     Case 5:19-cv-01893-JGB-KK Document 1 Filed 10/03/19 Page 6 of 9 Page ID #:6



1
           25.      These calls constituted calls that were not for emergency purposes as
2
     defined by 47 U.S.C. § 227 (b)(1)(A)(i).
3
           26.      As of July of 2017, Plaintiff effectively revoked any permission or
4
     invitation Defendant had, if it even existed to begin with, to place automated
5
     collection calls to Plaintiff’s cellular telephone. Thus, as of July 2017, Plaintiff
6
     did not provide Defendant or its agents with prior express consent to receive calls,
7
     pursuant to 47 U.S.C. § 227 (b)(1)(A).
8
           27.      These telephone calls by Defendant, or its agents, violated 47 U.S.C.
9
     § 227(b)(1).
10

11
                       FIRST CAUSE OF ACTION
          NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
12                        PROTECTION ACT
                         47 U.S.C. § 227 ET SEQ.
13

14
           28.      Plaintiff incorporates by reference all of the above paragraphs of this
15   Complaint as though fully stated herein.
16         29.      The foregoing acts and omissions of Defendant constitute numerous
17   and multiple negligent violations of the TCPA, including but not limited to each
18   and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
19         30.      As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
20   seq, Plaintiff is entitled to an award of $500.00 in statutory damages, for each and
21   every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
22
           31.      Plaintiff is also entitled to and seeks injunctive relief prohibiting
23
     such conduct in the future.
24
                          SECOND CAUSE OF ACTION
25                  KNOWING AND/OR WILLFUL VIOLATIONS OF THE
                      TELEPHONE CONSUMER PROTECTION ACT
26                             47 U.S.C. § 227 ET SEQ.
27
           32.      Plaintiff incorporates by reference all of the above paragraphs of this
28
     Complaint as though fully stated herein.


                                           COMPLAINT - 6
     Case 5:19-cv-01893-JGB-KK Document 1 Filed 10/03/19 Page 7 of 9 Page ID #:7



1
            33.     The foregoing acts and omissions of Defendant constitute numerous
2
     and multiple knowing and/or willful violations of the TCPA, including but not
3
     limited to each and every one of the above-cited provisions of 47 U.S.C. § 227 et
4
     seq.
5
            34.     As a result of Defendant’s knowing and/or willful violations of 47
6
     U.S.C. § 227 et seq, Plaintiff is entitled to an award of $1,500.00 in statutory
7
     damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).
8
            35.     Plaintiff is also entitled to and seeks injunctive relief prohibiting
9
     such conduct in the future.
10

11
                     THIRD CAUSE OF ACTION
     VIOLATION OF ROSENTHAL FAIR DEBT COLLECTION PRACTICES
12                            ACT
13
            36.     Plaintiff reincorporates by reference all of the preceding paragraphs
14

15          37.     Defendant’s conduct constitutes numerous violations of the
16
                    RFDCPA, including but not limited to:
17
                  a. Defendant violated the §1788.11(d) of the RFDCPA by causing
18

19
                    Plaintiff’s telephone to ring repeatedly or continuously to annoy the
20                  person called.
21                b. Defendant violated the §1788.17 of the RFDCPA by continuously
22                  failing to comply with the statutory regulations contained within the
23
                    FDCPA, 15 U.S.C. § 1692 et seq. to wit: Sections 1692d, 1692d(5),
24
                    1692c(c).
25
     ///
26
     ///
27
     ///
28
     ///


                                          COMPLAINT - 7
     Case 5:19-cv-01893-JGB-KK Document 1 Filed 10/03/19 Page 8 of 9 Page ID #:8



1
                                   PRAYER FOR RELIEF
2
           Wherefore, Plaintiff respectfully requests the Court grant Plaintiff the
3
     following relief against Defendant:
4
      FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATIONS OF THE
5                     TCPA, 47 U.S.C. § 227 ET SEQ.
6
           38.    As a result of Defendant’s negligent violations of 47 U.S.C. §
7
     227(b)(1), Plaintiff seeks $500.00 in statutory damages, for each and every
8
     violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
9
           39.    Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting
10
     such conduct in the future.
11
           40.    Any other relief the Court may deem just and proper.
12

13         SECOND CAUSE OF ACTION FOR KNOWING AND/OR WILLFUL
14
                VIOLATIONS OF THE TCPA, 47 U.S.C. § 227 ET SEQ.
15         41.    As a result of Defendant’s knowing and/or willful violations of 47
16   U.S.C. § 227(b)(1), Plaintiff seeks $1,500.00 in statutory damages, for each and
17   every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).
18         42.    Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting
19
     such conduct in the future.
20
           43.    Any other relief the Court may deem just and proper.
21
                         THIRD CAUSE OF ACTION
22   VIOLATION OF ROSENTHAL FAIR DEBT COLLECTION PRACTICES
23
                                     ACT
         44. Statutory damages of $1000.00 pursuant to the Rosenthal Fair Debt
24
                  Collection Practices Act, Cal. Civ. Code §1788.30(b),
25
           45.    Costs and reasonable attorneys’ fees pursuant to the Rosenthal Fair
26

27                Debt Collection Practices Act, Cal. Civ Code § 1788.30(c), and
28         46.    Any other relief that this Honorable Court deems appropriate.



                                           COMPLAINT - 8
     Case 5:19-cv-01893-JGB-KK Document 1 Filed 10/03/19 Page 9 of 9 Page ID #:9



1
                                      TRIAL BY JURY
2
           47.    Pursuant to the seventh amendment to the Constitution of the United
3
     States of America, Plaintiff is entitled to, and demands, a trial by jury.
4

5                 Respectfully submitted this 2nd day of October, 2019
6

7

8                        LAW OFFICES OF TODD M. FRIEDMAN, P.C.
9

10                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
11
                                           Law Offices of Todd M. Friedman
12                                         Attorney for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                          COMPLAINT - 9
